Citation Nr: 0604160	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969, and from September 1974 to December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision that denied service 
connection for PTSD.  In April 2002, the veteran filed a 
notice of disagreement.  In September 2003, the RO issued a 
statement of the case, and in October 2003, the veteran 
timely filed his substantive appeal.  

The Board notes that the veteran submitted a statement in 
July 2002, addressed to "To Whom It May Concern", which 
suggests that he might want to revoke his appointment of the 
Disabled American Veterans as his representative in this 
matter.  Subsequent records, however, indicate that the 
veteran continued to seek assistance from the Disabled 
American Veterans in support of his claim herein.  Under 
these circumstances, the Board finds that the veteran is 
still represented by the Disabled American Veterans in this 
matter.  Should the veteran wish to revoke their 
representation of him, he should submit a statement clearly 
noting his intention.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

In October 2003, the veteran filed his substantive appeal, VA 
Form 9, noting his request for a Travel Board hearing.  This 
hearing had never been held, and the request for a hearing 
had never been withdrawn.

Under these circumstances, a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).  In view of the foregoing, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


